MEMORANDUM***
Federal prisoner Gregory Allen Lining-ham appeals pro se from the district court’s dismissal without prejudice of his habeas petition challenging his drug possession conviction. Liningham was found guilty after a jury trial in the United States District Court for the Western District of Texas. Liningham’s primary contention on appeal is that the Texas District Court did not have “territorial jurisdiction” over the crime and therefore lacked subject matter jurisdiction. We affirm for the reasons stated by the district court in its August 19, 2004, order dismissing the petition for lack of subject matter jurisdiction.1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Lmingham’s pending motions are denied.